Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 7C Addendum to Question 7.c on Form N-SAR List the name of each series and give a consecutive number to each series in excess of the 99 consecutive series permitted by the Form. Please refer to the most recent shareholders report for additional information concerning the funds. Series Is this the Series last filing for this Number Series Name series? (Y/N) ACTIVE BOND TRUST N AMERICAN FUNDAMENTAL HOLDING TRUST N AMERICAN GLOBAL DIVERSIFICATION TRUST N AMERICAN GLOBAL GROWTH TRUST N AMERICAN GLOBAL SMALL CAP TRUST N AMERICAN HIGH-INCOME BOND TRUST N AMERICAN ASSET ALLOCATION TRUST N AMERICAN BOND TRUST N AMERICAN NEW WORLD TRUST N BOND INDEX TRUST A N BOND INDEX TRUST B N EMERGING MARKETS VALUE TRUST N FRANKLIN TEMPLETON FOUNDING ALLOCATION TRUST N GLOBAL REAL ESTATE TRUST N GROWTH AND INCOME TRUST Y HIGH INCOME TRUST N INCOME TRUST N INDEX ALLOCATION TRUST N INTERNATIONAL SMALL COMPANY TRUST N MANAGED TRUST N MID CAP INTERSECTION TRUST N MID CAP VALUE EQUITY TRUST N MID VALUE TRUST N MUTUAL SHARES TRUST N REAL ESTATE EQUITY TRUST N SHORT TERM BOND FUND N SM CAP INTRINSIC VALUE TRUST N SMALL CAP VALUE N SMALL COMPANY GROWTH TRUST N SPECTRUM INCOME TRUST N US MULTI SECTOR TRUST N VALUE & RESTRUCTURING TRUST N VISTA TRUST N FLOATING RATE INCOME TRUST N CORE ALLOCATION PLUS TRUST N GROWTH EQUITY TRUST N CAPITAL APPRECIATION VALUE TRUST N DISCIPLINED DIVERSIFICATION TRUST N AMERICAN DIVERSIFIED GROWTH AND INCOME TRUST N
